DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 15 is objected to because of the following informalities:  
As to claim 15, the applicant should amend “a patient” in line 2 to recite “the patient” since a patient was already introduced in claim 1.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a bolus mechanism configured to directly or indirectly move the sliding seal piston in the fluid reservoir a discrete bolus amount at a time” in claim 1 (the examiner notes that claim 1 also recites “a basal engine mechanism…” but appears to provide sufficient structure for the basal engine mechanism to perform the function of basal fluid delivery).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 10, and 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a hydraulic fluid” in line 17. This is unclear because the claim previously introduced “a reservoir containing hydraulic fluid” in line 11 and referred to “the hydraulic fluid that is released by the reservoir” in line 15. Thus line 17 creates confusion as to how many different hydraulic fluids are required.
Each of claims 10, 15, 17, and 21 recite “the reservoir”, which is unclear because claim 1 introduced two different reservoirs. The examiner will assume that each instance of “the reservoir” (besides the first instance in claim 21 which explicitly refers to the reservoir of the basal engine) refers to the fluid reservoir introduced in line 2 of claim 1.
Claims 2, 10 and 12-21 are rejected as they depend from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 12-14, and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonnelli et al. (US 2009/0240232 A1, hereafter ‘Gonnelli’).
As to claim 1, Gonnelli discloses a fluid delivery device (Fig. 1) comprising: a fluid reservoir (12) for containing medicament (20), the fluid reservoir being sealed proximate one end with a sliding seal piston (58); a delivery path (32) configured to fluidly couple the fluid reservoir and a patient wearing the fluid delivery device (para 0037); a basal engine mechanism (46) configured to directly or indirectly move the sliding seal piston in the fluid reservoir at a controlled basal rate (para 0041); and a bolus mechanism (62) configured to directly or indirectly move the sliding seal piston in the fluid reservoir a discrete bolus amount at a time (para 0046, 0047), wherein the basal engine mechanism includes a reservoir (52) containing a hydraulic fluid under pressure from a stored energy source including one or more springs (48) (see para 0041), the reservoir including an aperture (56) configured to release the hydraulic fluid at a rate determined by a force of the stored energy source, a viscosity of the hydraulic fluid and a geometry of the aperture (see Fig. 1, para 0041), wherein the hydraulic fluid that is released by the reservoir presses on the sliding seal piston (Fig. 1, para 0041), and wherein there is a hydraulic fluid between the basal engine mechanism and the sliding seal piston (see Fig. 1; hydraulic fluid in bolus delivery reservoir 80 as well as pump chamber 54).
As to claim 10, Gonnelli discloses the fluid delivery device of claim 1, wherein the bolus mechanism slides within the fluid reservoir (delivery piston 58 being part of bolus reservoir slides within 12).
As to claim 12, Gonnelli discloses the fluid delivery device of claim 1, wherein the sliding seal piston (58) is in contact with the basal engine mechanism and the medicament (see Fig. 1).
As to claim 13, Gonnelli discloses the fluid delivery device of claim 1, wherein the basal engine mechanism includes the sliding seal piston (see Fig. 1; piston 58 can be interpreted as part of basal engine mechanism).
As to claim 14, Gonnelli discloses the fluid delivery device of claim 1, wherein the basal engine mechanism includes a sliding seal (50), the sliding seal being in contact with a hydraulic fluid that is in contact with the sliding seal piston (Fig. 1, para 0041).
As to claim 16, Gonnelli discloses the fluid delivery device of claim 1, wherein the delivery path includes a needle (para 0012, 0037).
As to claim 17, Gonnelli discloses the fluid delivery device of claim 1, wherein the bolus mechanism comprises a plunger (70), wherein depression of the plunger is configured to move the sliding seal piston (58) in the fluid reservoir a discrete bolus amount at a time (Fig. 1, para 0046).
As to claim 18, Gonnelli discloses the fluid delivery device of claim 17, wherein the bolus mechanism further comprises a pawl (68), having an end, for preventing a backward motion of the plunger (para 0047).
As to claim 19, Gonnelli discloses the fluid delivery device of claim 17, wherein a distance that the plunger can be depressed in one application of force is limited (para 0047).
As to claim 20, Gonnelli discloses the fluid delivery device of claim 17, wherein a distance the plunger can be depressed is configured to be limited each time a release element (toothed rack 66) is actuated (para 0047).
As to claim 21, Gonnelli discloses the fluid delivery device of claim 1, wherein the hydraulic fluid that is released by the reservoir of the basal engine mechanism passes through the aperture and enters a space between the sliding seal piston and the reservoir (Fig. 1, para 0044).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonnelli in view of Chiang et al. (US 2009/0028824 A1, hereafter 'Chiang').
As to claim 15, Gonnelli discloses the fluid delivery device of claim 1 as described above. Gonnelli further discloses wherein the fluid reservoir is contained within a housing (see para 0012, 0037 describing device can include an exterior housing), but is silent to the housing having an adhesive patch configured to be adhered to a skin surface of a patient.
Chiang teaches a housing (418) having an adhesive patch (420) configured to be adhered to a skin surface of a patient (Figs. 4a-4c, para 0045, 0049).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Gonnelli in view of Chiang such that the housing has an adhesive patch configured to be adhered to a skin surface of a patient. One would have been motivated to do so in order to provide a means of attachment to the skin of the patient (see para 0045, 0049 of Chiang).


Allowable Subject Matter
Claims 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 2, while Gonnelli teaches the limitations of claim 1 as described above, there does not appear to be a way to interpret Gonnelli such that wherein the basal engine mechanism is contained within the bolus mechanism.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783